Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) filed on 4/27/2022 and amendment filed on 3/2/2022.  As directed by the amendment, claims 22 and 29 have been amended, claims 1-21 have been canceled, and no claims have been added. Thus, claims 22-39 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (2008/0281240) in view of Wasserman (6,558,338).
	Regarding claim 22, Wright discloses a therapeutic compression system (Fig. 2) comprising: a plurality of independently inflatable cells arranged from a distal cell to a proximal cell (Fig. 2, Cell A to Cell N), wherein the plurality of independently inflatable cells comprises at least one cell distal to the proximal cell (Fig. 2, distal cell A has a plurality of cells N proximal relative to it, with “N” being the most proximal); and a pneumatic compression system operatively coupled to the plurality of independently inflatable cells and comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain the pressure of each of the plurality of independently inflatable cells (Fig. 2, valves 225a-225N), and a computing device in operable communication with the source and the plurality of valves (Fig. 2, controller 220), the computing device configured to: provide compression therapy to a user using the plurality of independently inflatable cells according to a plurality of therapeutic protocols, wherein each therapeutic protocol of the plurality of therapeutic protocols comprises an ordered sequence of inflation and deflation of the plurality of independently inflatable cells ([0040]-[0041] discloses that the controller 220 may determine a plurality of different inflation or deflation sequences based on user input), wherein a first therapeutic protocol of the plurality of therapeutic protocols provides: simultaneous inflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a first period of time ([0037] discloses simultaneous inflation of all cells 225a-N, which would include simultaneous inflation of the proximal cell and at least one cell distal to the proximal cell. This inflation/inflated state must occur for some amount of time), and simultaneous deflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a second period of time ([0036] discloses simultaneous deflation of all cells 225a-N; see also [0043]. This deflation/deflated state must occur for some amount of time).
	Wright does not explicitly disclose that the computing device is configured to store a plurality of therapeutic protocols. However, Wright appears to hint that the controller 220 may store such protocols (see, e.g., [0041] which states that “the controller 220 may store and/or determine settings for each cell. For example, the controller 220 may determine…a sequence in which the cells are inflated or deflated).
	However, Wasserman teaches a sleeve compression system for applying pressure to a limb of a user (Fig. 1), wherein the system comprises a controller (Fig. 1, control block 14) configured to store a plurality of therapeutic protocols that can be selected by the user (Col. 3, ln. 53 - col. 4, ln. 1-5, discloses two example regular therapy procedures shown in Figs. 3A-3B may be chosen by the user, whereby these therapy procedures must be stored in the control block 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Wright to store the different therapeutic protocols Wright discloses as taught by Wasserman to allow a clinician or user to select an appropriate treatment procedure in a quick manner (i.e. without having to program a desired procedure every time the compression system is used).
	Regarding claim 23, the modified compression system of Wright has the at least one cell distal to the proximal cell is not immediately distal to the proximal cell (Wright, [0037], discloses that all cells 225a-225N are inflated simultaneously, whereby both the proximal cell and some other cell distal to the proximal cell (but not immediately distal) would be inflated together).
Regarding claim 24, the modified compression system of Wright has a plurality of therapeutic protocols (Wright, [0041]).
	The modified compression system of Wright does not disclose a second therapeutic protocol providing sequential inflation of each of the plurality of independently inflatable cells, one at a time, from the distal cell to the proximal cell.
	However, Wasserman additionally teaches a compression therapy device comprising a plurality of independently inflatable cells (Figs. 1, cells 1-24), wherein the device comprises user input that allows for selection of different therapeutic protocols (col. 4, ln. 1-5) including a “sequential cycle” that inflates cells one at a time from the distal cell to the proximal cell (Fig. 3A) that is effective for opening blockages of the lymphatic system (Col. 3, ln. 60-62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified compression system of Wright to have multiple therapeutic protocols that the user may select between including a sequential inflation cycle as taught by Wasserman to apply compression in various manners as necessitated by a user’s condition. 
Regarding claim 25, the modified compression system of Wright (as modified in the rejection of claim 24) has the computing device as further configured to allow the user to select which of the plurality of therapeutic protocols to be provided to the user (Wasserman, col. 4, ln. 1-5, discloses choosing a protocol for the treatment).
Regarding claim 26, the modified compression system of Wright (as modified in the rejection of claim 24) has the computing device as further configured to allow the user to modify at least one of the plurality of therapeutic protocols (Wasserman, col. 4, ln. 1-5, discloses modifying the pressure, time, pauses, etc. of a protocol).
Regarding claim 27, the modified compression system of Wright does not have wherein the first therapeutic protocol comprises cycling the proximal cell and the at least one cell distal to the proximal cell between simultaneous inflation and simultaneous deflation.
However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic protocol of the modified compression system of Wright to repeat itself many times as taught by Wasserman to provide effective treatment and ensure proper clearance of the lymphatic system.
	Regarding claim 28, the modified compression system of Wright has the at least one cell distal to the proximal cell as different than the distal cell (Wright, [0037], discloses cells 225a-225N are inflated simultaneous such that if “N” is 3 or greater, a cell distal to the proximal cell that is not the most distal cell would be inflated simultaneously with the proximal cell).
	Regarding claim 29, Wright discloses a therapeutic compression system (Fig. 2) comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain the pressure of each of the plurality of independently inflatable cells (Fig. 2, valves 225a-225N), and a computing device in operable communication with the source and the plurality of valves (Fig. 2, controller 220), the computing device configured to: provide compression therapy to a user using the plurality of independently inflatable cells according to a plurality of therapeutic protocols, wherein each therapeutic protocol of the plurality of therapeutic protocols comprises an ordered sequence of inflation and deflation of the plurality of independently inflatable cells ([0040]-[0041] discloses that the controller 220 may determine a plurality of different inflation or deflation sequences based on user input), wherein a first therapeutic protocol of the plurality of therapeutic protocols provides: simultaneous inflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a first period of time ([0037] discloses simultaneous inflation of all cells 225a-N, which would include simultaneous inflation of the proximal cell and at least one cell distal to the proximal cell. This inflation/inflation state must occur for some amount of time), and simultaneous deflation of the proximal cell and the at least one cell distal to the proximal cell using the plurality of valves for a second period of time ([0036] discloses simultaneous deflation of all cells 225a-N; see also [0043]. This deflation/deflation state must occur for some amount of time).
Wright does not explicitly disclose that the computing device is configured to store a plurality of therapeutic protocols. However, Wright appears to hint that the controller 220 may store such protocols (see, e.g., [0041] which states that “the controller 220 may store and/or determine settings for each cell. For example, the controller 220 may determine…a sequence in which the cells are inflated or deflated).
	However, Wasserman teaches a sleeve compression system for applying pressure to a limb of a user (Fig. 1), wherein the system comprises a controller (Fig. 1, control block 14) configured to store a plurality of therapeutic protocols that maybe be selected by the user (Col. 3, ln. 53 - col. 4, ln. 1-5, discloses two example regular therapy procedures shown in Figs. 3A-3B may be chosen by the user, whereby these therapy procedures must be stored in the control block 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Wright to store the different therapeutic protocols Wright discloses as taught by Wasserman to allow a clinician or user to select an appropriate treatment procedure in a quick manner (i.e. without having to program a desired procedure every time the compression system is used).
	Regarding claim 30, the modified compression system of Wright has the at least one cell distal to the proximal cell as not immediately distal to the proximal cell (Wright, [0037], discloses that all cells 225a-225N are inflated simultaneously, whereby both the proximal cell and some other cell distal to the proximal cell (but not immediately distal) would be inflated together).
Regarding claim 31, the modified compression system of Wright has a plurality of therapeutic protocols (Wright, [0041]).
	The modified compression system of Wright does not have a second therapeutic protocol providing sequential inflation of each of the plurality of independently inflatable cells, one at a time, from the distal cell to the proximal cell.
	However, Wasserman teaches a compression therapy device comprising a plurality of independently inflatable cells (Figs. 1, cells 1-24), wherein the device comprises user input that allows for selection of different therapeutic protocols (col. 4, ln. 1-5) including a “sequential cycle” that inflates cells one at a time from the distal cell to the proximal cell (Fig. 3A) that is effective for opening blockages of the lymphatic system (Col. 3, ln. 60-62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified compression system of Wright to have multiple therapeutic protocols that the user may select between including a sequential inflation cycle as taught by Wasserman in order to apply compression in various manners as necessitated by a user’s condition. 
Regarding claim 32, the modified compression system of Wright (as modified in the rejection of claim 31) has the computing device as further configured to allow the user to select which of the plurality of therapeutic protocols to be provided to the user (Wasserman, col. 4, ln. 1-5, discloses choosing a protocol for the treatment).
Regarding claim 33, the modified compression system of Wright (as modified in the rejection of claim 31) has the computing device as further configured to allow the user to modify at least one of the plurality of therapeutic protocols (Wasserman, col. 4, ln. 1-5, discloses modifying the pressure, time, pauses, etc. of a protocol).
Regarding claim 34, the modified compression system of Wright does not have the first therapeutic protocol comprising cycling the proximal cell and the at least one cell distal to the proximal cell between simultaneous inflation and simultaneous deflation.
However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the therapeutic protocol of  the modified compression system of Wright to repeat itself many times as taught by Wasserman in order to provide effective treatment and ensure proper clearance of the lymphatic system.
	Regarding claim 35, Wright discloses a therapeutic compression system (Fig. 2) comprising: a plurality of independently inflatable cells arranged from a distal end to a proximal end (Fig. 2, Cell A to Cell N) and comprising a first cell and a second cell, wherein the second cell is not immediately distal to the first cell (Fig. 2, distal cell A has a plurality of cells N proximal relative to it, with “N” being the most proximal); and a pneumatic compression system operatively coupled to the plurality of independently inflatable cells and comprising: a source of a pressurized fluid to selectively inflate one or more of the plurality of independently inflatable cells (Fig. 2, compression pump 205); a sink to selectively deflate one or more of the plurality of independently inflatable cells (Fig. 2, valve 210 serves as an exhaust valve, where the atmosphere is the “sink;” see [0024]), a manifold configured to be in fluid communication with the source, the sink, and the plurality of independently inflatable cells (Fig. 2, common manifold 230 is connected to the compression pump 205, the atmosphere, and the cells A-N), a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or maintain the pressure of each of the plurality of independently inflatable cells (Fig. 2, valves 225a-225N), and a computing device in operable communication with the source and the plurality of valves (Fig. 2, controller 220), the computing device configured to: simultaneously inflate the first and second cells for a period of time ([0037] discloses simultaneous inflation of all cells 225a-N, which would include simultaneous inflation of the claimed first and second cells.  This inflation must occur for some amount of time), and simultaneously deflate the first and second cells following the expiration of the period of time ([0036] discloses simultaneous deflation of all cells 225a-N, which would occur after some amount of time; see also [0043]).
Wright does not explicitly disclose that the computing device is configured to store a plurality of therapeutic protocols. However, Wright appears to hint that the controller 220 may store such protocols (see, e.g., [0041] which states that “the controller 220 may store and/or determine settings for each cell. For example, the controller 220 may determine…a sequence in which the cells are inflated or deflated).
	However, Wasserman teaches a sleeve compression system for applying pressure to a limb of a user (Fig. 1), wherein the system comprises a controller (Fig. 1, control block 14) configured to store a plurality of therapeutic protocols that maybe be selected by the user (Col. 3, ln. 53 - col. 4, ln. 1-5, discloses two example regular therapy procedures shown in Figs. 3A-3B may be chosen by the user, whereby these therapy procedures must be stored in the control block 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Wright to store the different therapeutic protocols Wright discloses as taught by Wasserman to allow a clinician or user to select an appropriate treatment procedure in a quick manner (i.e. without having to program a desired procedure every time the compression system is used).
Regarding claim 36, the modified compression system of Wright does not have the computing device as further configured to cycle the proximal cell and the at least one cell distal to the proximal cell between simultaneous inflation and simultaneous deflation.
However, Wasserman additionally teaches performing an inflation-deflation cycles numerous times for effective therapy (Col. 5, ln. 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the therapeutic protocol of the modified compression system of Wright to repeat itself many times as taught by Wasserman in order to provide effective treatment and ensure proper clearance of the lymphatic system.
	Regarding claim 37, the modified compression system of Wright has the first and second cells as not physically contiguous (Wright, Fig. 2, Cell N and Cell A are not physically contiguous if N is 3 or greater).
	Regarding claim 38, the modified compression system of Wright has the first cell as located at the proximal end of the plurality of independently inflatable cells (Wright, Fig. 2, Cell N is located at the proximal end of the plurality of cells).
	Regarding claim 39, the modified compression system of Wright has the second cell as located between the proximal and distal ends of the plurality of independently inflatable cells (Wright, Fig. 2, if N is 4 or greater, the second cell could be Cell B and would be located between the proximal and distal ends while not being immediately distal to cell N).
Response to Arguments
5.	Applicant’s arguments filed on 3/2/2022 on Pages 8-9 with respect to claims 22 and 29 and regarding Wright not disclosing that the computing device is configured to store a plurality of therapeutic protocols has been considered, but are moot in view of the new grounds of rejection presented in this Office Action. Wasserman (6,558,338) teaches storing therapeutic protocols on a controller associated with a compression therapy device (see col. 3, ln. 53 - col. 4, ln. 1-5).
6.	Applicant’s arguments filed on 3/2/2022 on Pages 9-10 with respect to claim 35 and regarding Wright not disclosing that the computing device is configured to simultaneously inflate the first and second cells for a period of time, and simultaneously deflate the first and second cells following the expiration of the period of time have been considered, but are not persuasive. The claims do not state how long the cells must be inflated/deflated to fulfil the requirement of being inflated/deflated for “a period of time.” Thus, the mere fact that Wright discloses that the cells are inflated and deflated means that the cells would be in inflated state and a deflated state for at least some period of time, even if that period of time is small.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785